Citation Nr: 1637902	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  07-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a sleep disorder, claimed as insomnia.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction since has been transferred to the RO in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 videoconference hearing, and a transcript of this hearing is of record.  

In a November 2014 Decision, the Board denied the Veteran's claims for entitlement to service connection for depression and a sleep disorder.  The Veteran appealed this denial to the United States Court of Appeals for Veterans' Claims (Court), who vacated and remanded the claim in a March 2016 Order.

Regarding the issue of entitlement to service connection for a bipolar disorder, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, as the Veteran has sought service connection for symptoms of depression and has a diagnosis of bipolar disorder, a psychiatric disability characterized by periods of depression and mania, the Board finds that the Veteran's claim for depression also encompasses a claim for bipolar disorder and entitlement to service connection for this disability has been listed as an issue above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for depression, a sleep disorder, and bipolar disorder.  The Veteran has argued that his complaints of depression and insomnia in service are evidence that an acquired psychiatric disability developed in service and that the claimed conditions were caused or permanently aggravated by his service connected anxiety disorder.

Although the Veteran was afforded a VA examination in July 2012 to determine the etiology of his claimed disabilities, the Court determined that this examination was inadequate.  Accordingly, on remand, the Veteran should be afforded a new VA examination to determine whether it is at least as likely as not (fifty percent or greater) that his depression, insomnia, and bipolar disorder had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include the Veteran's service connected anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA psychiatric examination.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's 1) depression, 2) insomnia, and 3) bipolar disorder had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include whether any of the claimed disabilities where caused or permanently aggravated by the Veteran's service connected anxiety disorder.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

In particular, the examiner is asked to address the significance of the Veteran's in-service complaints of depression and trouble sleeping.  Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

